Citation Nr: 1421255	
Decision Date: 05/12/14    Archive Date: 05/21/14

DOCKET NO.  12-00 040A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Anchorage, Alaska


THE ISSUE

Whether there was clear and unmistakable error (CUE) in an October 1993 rating decision that assigned the effective date for the grant of service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran





ATTORNEY FOR THE BOARD

H. Seesel, Counsel



INTRODUCTION

The Veteran had active service from July 1962 until October 1966. 

The Veteran's claim comes before the Board of Veterans' Appeals (Board) on appeal from a February 2011 rating decision of the RO.

The Virtual VA and VBMS files have been reviewed.



FINDINGS OF FACT

1.  An October 1993 rating decision granted service connection for PTSD and assigned an effective date in December 1992; the Veteran was notified of that decision and apprised of his appellate rights, but did not appeal.

2.  The Request for Administrative and Adjudicative Action, received in January 31, 1967, only involved a claim for VA hospital and treatment purposes; to the extent that action taken was favorable, a claim did not remain.

3.  The action in the October 1993 rating decision did not constitute clear and unmistakable error in assigning an effective date for the grant of service connection for PTSD in December 1992 or date of the Veteran's original claim for compensation benefits.  



CONCLUSIONS OF LAW

The October 1993 rating decision assigning the effective date in December 1992 for the grant of service connection  for PTSD was not clearly and unmistakably erroneous.  38 U.S.C.A. § 5109A (West 2002); 38 C.F.R. § 3.105 (2013); 38 U.S.C. § 331, 602, (1964); 38 C.F.R. § 3.155, 3.400 (1993).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The United States Court of Appeals for Veterans Claims (Court) has specifically held that the Veterans Claims Assistance Act of 2000 (VCAA) has no application to allegations of clear and unmistakable error as a matter of law.  Livesay v. Principi, 15 Vet. App. 165, 178 (2001).  Therefore, the Board finds that no further action is necessary under VCAA. 


The Merits of the Claim

The Veteran argues that he is entitled to an effective date of January 1967 for the grant of service connection for PTSD.  

The Veteran initially filed a freestanding claim for an earlier effective date; during the pendency of that appeal, however, the Court issued the decision in Rudd v. Nicholson, 20 Vet. App. 296 (2006) and a June 2008 Memorandum Decision affirmed the Board's denial of an effective date based upon the freestanding claim and indicated that the proper way of seeking an earlier effective date was as a claim of CUE.  This followed.  

The Veteran alleges that the RO failed to acknowledge a pending unadjudicated claim from 1967 in the October 1993 rating decision that granted service connection for PTSD and assigned the effective date in December 1992.  

There is no question that the October 1993 rating decision is final as no timely appeal was filed.  See also November 2000 JMR June 2008 Memorandum Decision.  Accordingly, only a claim for CUE can result in an earlier effective date given these facts.  Rudd, 20 Vet. App. at 300.

Under applicable law and regulations, RO decisions which are final and binding will be accepted as correct in the absence of clear and unmistakable error. 38 C.F.R. § 3.105(a).  

The Court has defined clear and unmistakable error as an administrative failure to apply the correct statutory and regulatory provisions to the correct and relevant facts.  Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 (1992).  

The Court has also held that such error must be based on the record and the law that existed at the time of the prior decision.  Russell v. Principi, 3 Vet. App. 310, 314 (1992).  

In determining whether there is CUE, the doctrine of resolving reasonable doubt in favor of the Veteran is not for application. Russell, 3 Vet. App. at 314; see also Yates v. West, 213 F.3d 1372 (Fed. Cir. 2000). 

CUE is a very specific and rare kind of error; it is the kind of error of fact or law, that when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  Yates, 213 F.3d at 1375. 

To establish CUE in a prior, final decision, all three of the following criteria must be met: (1) either the correct facts, as they were known at the time, were not before the adjudicator or the statutory or regulatory provisions then in extant at the time were incorrectly applied; and (2) the error must be undebatable; and (3) the error must be of the sort which, had it not been made, would have manifestly changed the outcome at the time it was made.  Stallworth v. Nicholson, 20 Vet. App. 482, 487 (2006); see Damrel v. Brown, 6 Vet. App. at 245; Russell, 3 Vet. App. at 313-14.

Examples of situations that are not CUE are a changed diagnosis (a new medical diagnosis that "corrects" an earlier diagnosis considered in a decision) and the VA's failure to fulfill the duty to assist.  

The Court has also held that allegations that previous adjudications have improperly weighed and evaluated the evidence can never rise to the stringent definition of clear and unmistakable error.  

Similarly, broad brush allegations of "failure to follow the regulations" or "failure to give due process," or any other general, nonspecific claim of error cannot constitute a valid claim of clear and unmistakable error.  Fugo v. Brown, 6 Vet. App. 40, 44 (1993). 

As an initial matter, the Veteran has pled CUE with the requisite specificity as he identified a specific rating decision and argued that the RO did not correctly apply the law to the facts presented in the case.

The facts of the case are as follows:  A Request for Administrative and adjudicative action (Form 10-2731), initially date stamped in January 1967, routed the file to VA Wichita administrative and adjudication division and requested adjudication action.  

The back of the form explained that the nature of the disease was ulcer, stiff knee, and right foot, and the dates and location of inservice treatment were provided.  The remarks section on the back of the form indicated that "medical care being authorized for ulcers, stiff knee, right foot. [sic] On prima facie evidence of eligibility."  The response completed in June 1967 noted "see attached rating of June 1967." 

In February 1967 the Wichita RO submitted a request for information in connection with an "original disability and dental" claim.  The diseases or injuries identified on this request were dental, ulcer, stiff knee and right foot.  

In connection with this claim, verification of service and service treatment records were requested from the National Personnel Records Center (NPRC).  In June 1967 the NPRC confirmed the Veteran served from July 1962 until October 1966 and forwarded available service treatment records.  

In April 1967, the RO again requested information in connection with a "supplemental hospital and dental" claim.  The disabilities were again described as ulcer, stiff knee, right foot and dental-cavities.  The NPRC responded in June 1967 that medical and dental records had been previously furnished.  

In June 1967, the RO completed a rating decision noted to be a "rating for hospital and treatment purposes."  This rating decision indicated that "SC 38 USC 331 (INC PTE)" was warranted for fracture, right clavicle, right ankle, anxiety reaction and sinusitis.  Ulcer and stiff knee were noted to have been claimed by the Veteran, but were not shown by evidence of record.  

There is no indication that a copy of this was sent to the Veteran.  See also June 2008 Memorandum Decision (noting that VA appeared to concede that the Veteran never received the 1967 decision).  

The Veteran did not file a claim until a VA Form 21-526 was received on December 8, 1992, that sought service connection for hearing loss, broken heel bone, and chest injury.  A supplemental statement received on January 13, 1992, requested that PTSD be added to the claim.  

In an October 1993 rating decision, the RO granted service connection for PTSD effective on December 8, 1992 (the date the RO received the VA form 21-526).  

Under the law in effect in 1993, an effective date of an award based on an original claim, a claim reopened after final adjudication, or a claim for increase, of compensation, dependency and indemnity compensation, or pension, shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of an application therefor.  38 U.S.C.A. § 5110(a) (West 1991); 38 C.F.R. § 3.400 (1993).  

The Veteran asserts that the award of service connection for his PTSD should be made effective on January 31, 1967, the date of the Form 10-2731.  The October 1993 rating decision did not address the January 1967 Form and considered the date of claim to be the December 1992 claim.  In short, the question presented to the Board is whether the January 31, 1967 Form 10-2731 constituted a claim for VA compensation benefits.  

The law in effect in 1993 provided that a specific claim in the form prescribed by the secretary must be filed in order for benefits to be paid.  38 C.F.R. § 3.151 (1993).  Any communication or action indicating an intent to apply for one or more benefits under the laws administered by VA from a claimant, his duly authorized representative, a Member of Congress, or some other person acting as next friend of a claimant who is not sui juris, may be considered an informal claim.  38 C.F.R. § 3.155(a) (1993).  Such informal claim must identify the benefit sought.  Id.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant.  38 C.F.R. § 3.155 (a)(1993).

In this case, it is clear that the January 31, 1967, Form 10-2731 was not a claim for VA compensation benefits.  The particular form noted the request was for adjudication that was limited to the Veteran's entitlement to hospital or treatment purposes only.  

Significantly, the rating decision indicated it was for "hospital and treatment purposes," even though the conclusion cited to "SC 38 U.S.C.A. § 331."   

Moreover, this form only identified disabilities involving an ulcer, stiff knee and right foot.  There was no mention on this form of any kind of anxiety disorder.  38 C.F.R. § 3.155 (noting that the informal claim must identify the benefit sought).  The January 1967 claim did not specifically cite anxiety, and the June 1967 reply in the remarks section of that form noted that the June 1967 rating decision was in response to the Form 10-2731.  

To the extent that the RO on its own initiative, included anxiety reaction and other disabilities not initially on the Form 10-2731, the January 1967 request on this basis cannot be considered to constitute a claim for compensation benefits for an anxiety disorder because it did not reflect the Veteran's intent to file such a claim.  

Moreover, this claim did not remain pending as the June 1967 rating decision decided it favorably.  A pending claim is "an application, formal or informal which has not been finally adjudicated." 38 C.F.R. § 3.160(c) (1993) See Ingram v. Nicholson, 21 Vet. App. 232, 240 (2007)(explaining that the definition predates the creation of the Court and citing to the 1988 version of 3.160).  

Here, the June 1967 rating decision also did not assign an effective date or an actual rating which would be consistent with adjudication of a claim of service connection, and the RO's action clearly limited the scope to that of a decision as to the Veteran's entitlement to hospital or treatment purposes only.  

In light of this, the Board finds that it was not clear and unmistakable error for the RO to consider the grant for "hospital or treatment purposes only" to be a final adjudication and not an original and pending claim for disability compensation.  

Accordingly, on this record, the October 1993 rating decision did not involve CUE in assigning the effective date of December 1992 in this case.  


ORDER

The motion of clear and unmistakable error (CUE) in an October 1993 rating decision that assigned an effective date in December 1992 for the grant of service connection for posttraumatic stress disorder (PTSD) is denied.



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


